Exhibit 10.3


ENDO INTERNATIONAL PLC
AMENDED AND RESTATED 2015 STOCK INCENTIVE PLAN
1.
Establishment and Purpose.

The purpose of the Endo International plc Amended and Restated 2015 Stock
Incentive Plan (the “Plan”) is to promote the interests of the Company and the
shareholders of the Company by providing directors, officers, employees and
consultants of the Company with appropriate incentives and rewards to encourage
them to enter into and continue in the employ or service of the Company, to
acquire a proprietary interest in the long-term success of the Company and to
reward the performance of individuals in fulfilling long-term corporate
objectives.
2.
Administration of the Plan.

The Plan shall be administered by a Committee appointed by the Board of
Directors. The Committee shall have the authority, in its sole discretion,
subject to and not inconsistent with the express terms and provisions of the
Plan, to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, the authority to
grant Awards; to determine the persons to whom and the time or times at which
Awards shall be granted; to determine the type and number of Awards to be
granted (including whether an Option granted is an Incentive Stock Option or a
Nonqualified Stock Option); to determine the number of shares of stock to which
an Award may relate and the terms, conditions, restrictions and performance
criteria, if any, relating to any Award; to determine whether, to what extent,
and under what circumstances an Award may be settled, cancelled, forfeited,
exchanged or surrendered; to make adjustments in the performance goals that may
be required for any award in recognition of unusual or nonrecurring events
affecting the Company or the financial statements of the Company (to the extent
not inconsistent with Section 162(m) of the Code, if applicable), or in response
to changes in applicable laws, regulations, or accounting principles; to
construe and interpret the Plan and any Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of Agreements; and to make all other determinations deemed necessary
or advisable for the administration of the Plan.
The Committee may, in its absolute discretion, without amendment to the Plan,
(a) accelerate the date on which any Option granted under the Plan becomes
exercisable, waive or amend the operation of Plan provisions respecting exercise
after termination of service or otherwise adjust any of the terms of such
Option, and (b) accelerate the vesting date, or waive any condition imposed
hereunder, with respect to any share of Restricted Stock, or other Award or
otherwise adjust any of the terms applicable to any such Award. Notwithstanding
the foregoing, and subject to Sections 4(d) and 4(e), neither the Board of
Directors, the Committee nor their respective delegates shall have the
authority, without first obtaining the approval of the Company's shareholders,
to (a) re-price (or cancel and/or re-grant) any Option, Stock Appreciation Right
or, if applicable, other Award at a lower exercise, base or purchase price, (b)
cancel underwater Options or Stock Appreciation Rights in exchange for cash or
(c) grant an Option in consideration for, or conditioned on, the delivery of
Company Stock to the Company




        



--------------------------------------------------------------------------------




in payment of the exercise price and/or the withholding taxes of an Award. For
purposes of this Section 2, Options and Stock Appreciation Rights will be deemed
to be "underwater" at any time when the Fair Market Value of the Company Stock
is less than the exercise price of the Option or Stock Appreciation Right.
Subject to Section 162(m) of the Code and except as required by Rule 16b-3 with
respect to grants of Awards to individuals who are subject to Section 16 of the
Exchange Act, or as otherwise required for compliance with Rule 16b-3 or other
applicable law, the Committee may delegate all or any part of its authority
under the Plan to an employee, employees or committee of employees.
All decisions, determinations and interpretations of the Committee or the Board
of Directors shall be final and binding on all persons with any interest in an
Award, including the Company and the Participant (or any person claiming any
rights under the Plan from or through any Participant). No member of the
Committee or the Board of Directors shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award.
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which Participants are located, or in order
to comply with the requirements of any foreign stock exchange, the Committee, in
its sole discretion, shall have the power and authority to: (a) determine which
Subsidiaries shall be covered by the Plan; (b) determine which Participants
outside the United States are eligible to participate in the Plan; (c) modify
the terms and conditions of any Award granted to Participants outside the United
States to comply with applicable foreign laws or listing requirements of any
such foreign stock exchange; (d) establish subplans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable (any such subplans and/or modifications shall be attached
to the Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in Section 4; and
(e) take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local governmental regulatory
exemptions or approvals or listing requirements of any such foreign stock
exchange. Notwithstanding the foregoing, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate the Exchange Act
or any other securities law or governing statute or any other applicable law.
3.
Definitions.

(a)    “Agreement” shall mean the written agreement between the Company and a
Participant evidencing an Award.
(b)    “Annual Incentive Award” shall mean an Award described in Section 6(g)
hereof that is based upon a period of one year or less.
(c)    “Award” shall mean any Option, Restricted Stock, Stock Bonus award, Stock
Appreciation Right, Performance Award, Other Stock-Based Award or Other
Cash-Based Award granted pursuant to the terms of the Plan.




2

--------------------------------------------------------------------------------




(d)    “Board of Directors” shall mean the Board of Directors of the Company.
(e)    “Cause” shall mean a termination of a Participant's service to the
Company or any of its Subsidiaries due to (i) the continued failure, after
written notice, by such Participant substantially to perform his or her duties
with the Company or any of its Subsidiaries (other than any such failure
resulting from incapacity due to reasonably documented physical illness or
injury or mental illness), (ii) the engagement by such Participant in serious
misconduct that causes, or in the good faith judgment of the Board of Directors
may cause, harm (financial or otherwise) to the Company or any of its
Subsidiaries including, without limitation, (A) the disclosure of material
secret or confidential information of the Company or any of its Subsidiaries,
(B) the potential debarment of the Company or any of its Subsidiaries by the
U.S. Food and Drug Administration or any successor agency (the “FDA”), or (C)
the possibility that the registration of the Company or any of its Subsidiaries
with the U.S. Drug Enforcement Administration or any successor agency (the
“DEA”) could be revoked or an application with the DEA could be denied, (iii)
the potential debarment of such Participant by the FDA, or (iv) the material
breach by the Participant of any agreement between such Participant, on the one
hand, and the Company, on the other hand. Notwithstanding the above, with
respect to any Participant who is a party to an employment agreement with the
Company, Cause shall have the meaning set forth in such employment agreement.
(f)    A “Change in Control” shall be deemed to have occurred upon the first
occurrence of an event set forth in any one of the following paragraphs:
(i)    any Person is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 30% or more of the
Company's then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or
(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company's shareholders
was approved or recommended by a vote of at least a two-thirds of the directors
then still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or
(iii)    there is consummated a merger or consolidation of the Company with any
other corporation other than (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior to




3

--------------------------------------------------------------------------------




such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a re-capitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company) representing 30% or more of the combined voting power of the
Company's then outstanding securities; or
(iv)    the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets, other than a sale or disposition by the Company of all or substantially
all of the Company's assets to an entity at least 75% of the combined voting
power of the voting securities of which are owned by Persons in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.
For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (A) a compromise or arrangement sanctioned by the court under
section 201 of the Companies Act 1963 of the Republic of Ireland or (B) section
204 of the Companies Act 1963 of the Republic of Ireland.
(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any regulations promulgated thereunder. References in the Plan to
specific sections of the Code shall be deemed to include any successor
provisions thereto.
(h)    “Committee” shall mean, at the discretion of the Board of Directors, a
Committee of the Board of Directors, which shall consist of two or more persons,
each of whom, unless otherwise determined by the Board of Directors, is an
“outside director” within the meaning of Section 162(m) of the Code and a
“nonemployee director” within the meaning of Rule 16b-3.
(i)    “Company” shall mean Endo International plc, an Irish public limited
company, and, where appropriate, each of its Subsidiaries.
(j)    “Company Stock” shall mean ordinary shares of the Company, par value
$.0001 per share.
(k)    “Disability” shall mean permanent disability as determined pursuant to
the Company's long-term disability plan or policy, in effect at the time of such
disability.




4

--------------------------------------------------------------------------------




(l)    “Effective Date” shall mean the date as of which this Plan is adopted by
the Board of Directors.
(m)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
(n)    The “Fair Market Value” of a share of Company Stock, as of a date of
determination, shall mean (1) the closing sales price per share of Company Stock
on the national securities exchange on which such stock is principally traded on
the date of the grant of such Award, or (2) if the shares of Company Stock are
not listed or admitted to trading on any such exchange, the closing price as
reported by the Nasdaq Stock Market for the last preceding date on which there
was a sale of such stock on such exchange, or (3) if the shares of Company Stock
are not then listed on a national securities exchange or traded in an
over-the-counter market or the value of such shares is not otherwise
determinable, such value as determined by the Committee in good faith upon the
advice of a qualified valuation expert. In no event shall the fair market value
of any share of Company Stock, the Option exercise price of any Option, the
appreciation base per share of Company Stock under any Stock Appreciation Right,
or the amount payable per share of Company Stock under any other Award, be less
than the par value per share of Company Stock.
(o)    “Full Value Award” means any Award, other than an Option or a Stock
Appreciation Right, which Award is settled in Stock.
(p)    “Incentive Stock Option” shall mean an Option that is an “incentive stock
option” within the meaning of Section 422 of the Code, or any successor
provision, and that is designated by the Committee as an Incentive Stock Option.
(q)    “Long Term Incentive Award” shall mean an Award described in Section 6(g)
hereof that is based upon a period in excess of one year.
(r)    “Nonemployee Director” shall mean a member of the Board of Directors who
is not an employee of the Company.
(s)    “Nonqualified Stock Option” shall mean an Option other than an Incentive
Stock Option.
(t)    “Option” shall mean an option to purchase shares of Company Stock granted
pursuant to Section 6(b).
(u)    “Other Cash-Based Award” shall mean a right or other interest granted to
a Participant pursuant to Section 6(g) hereof other than an Other Stock-Based
Award.
(v)    “Other Stock-Based Award” shall mean a right or other interest granted to
a Participant, valued in whole or in part by reference to, or otherwise based
on, or related to, Company Stock pursuant to Section 6(g) hereof, including but
not limited to (i) unrestricted Company Stock awarded as a bonus or upon the
attainment of performance goals or otherwise as




5

--------------------------------------------------------------------------------




permitted under the Plan, and (ii) a right granted to a Participant to acquire
Company Stock from the Company containing terms and conditions prescribed by the
Committee.
(w)    “Participant” shall mean an employee, consultant or director of the
Company to whom an Award is granted pursuant to the Plan, and, upon the death of
the employee, consultant or director, his or her successors, heirs, executors
and administrators, as the case may be.
(x)    “Performance Award” shall mean an Award granted to a Participant pursuant
to Section 6(f) hereof.
(y)    “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, except that such term shall not include (1) the Company, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (4) a corporation owned, directly or indirectly,
by the shareholders of the Company in substantially the same proportions as
their ownership of stock of the Company.
(z)    “Restricted Stock” shall mean a share of Company Stock which is granted
pursuant to the terms of Section 6(e) hereof.
(aa)    “Retirement” shall mean, in the case of employees, the termination of
service to the Company (other than for Cause) during or after the calendar year
in which a Participant has or will reach (i) age 55 with ten years of service
with the Company, or (ii) age 60 with five years of service with the Company.
(bb)    “Rule 16b-3” shall mean the Rule 16b-3 promulgated under the Exchange
Act, as amended from time to time.
(cc)    “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.
(dd)    “Stock Appreciation Right” shall mean the right, granted to a
Participant under Section 6(d), to be paid an amount measured by the
appreciation in the Fair Market Value of a share of Company Stock from the date
of grant to the date of exercise of the right, with payment to be made in cash
and/or a share of Company Stock, as specified in the Award or determined by the
Committee.
(ee)    “Stock Bonus” shall mean a bonus payable in shares of Company Stock
granted pursuant to Section 6(e) hereof.
(ff)    “Subsidiary” shall have the meaning set forth in section 155 of the
Companies Act 1963 of the Republic of Ireland; provided that, to the extent
required to avoid the imposition of additional taxes under Section 409A of the
Code, an entity shall not be treated as a Subsidiary unless it is also an entity
in which the Company has a “controlling interest” (as defined in Treas. Reg.
Sec. 1.409A-1(b)(5)(ii)(E)(1)), either directly or through a chain of




6

--------------------------------------------------------------------------------




corporations or other entities in which each corporation or other entity has a
“controlling interest” in another corporation or entity in the chain, as
determined by the Committee.
4.
Stock Subject to the Plan.

(a)    Shares Available for Awards.
The maximum number of shares of Company Stock reserved for issuance under the
Plan (all of which may be granted as Incentive Stock Options) shall be the sum
of (in each case, subject to adjustment as provided herein) (i) five million
(5,000,000) shares, (ii) the number of shares reserved but unissued under the
Company’s 2010 Stock Incentive Plan as of the date the Plan is approved by
shareholders, and (iii) the number of shares becoming available for reuse
following the date the Plan is approved by shareholders under the Company’s 2010
Stock Incentive Plan in accordance with the provisions of Section 4(e) hereof.
Notwithstanding the forgoing, of the shares reserved for issuance pursuant to
clauses (i) and (ii) of the preceding sentence, no more than half of such shares
shall be issued as Full Value Awards. Shares reserved under the Plan may be
authorized but unissued Company Stock or authorized and issued Company Stock
held in the Company's treasury. The Committee may direct that any stock
certificate evidencing shares issued pursuant to the Plan shall bear a legend
setting forth such restrictions on transferability as may apply to such shares
pursuant to the Plan.
(b)    Individual Limitation.
To the extent required by Section 162(m) of the Code, the total number of shares
of Company Stock subject to Awards granted to any one Participant during any tax
year of the Company, shall not exceed one million five hundred thousand
(1,500,000) shares (based on highest levels of performance resulting in maximum
payout), subject to adjustment as provided herein.
(c)    Director Limitation.
Subject to adjustment as provided by Section 4(d), the maximum Fair Market
Value, as of the grant date, of shares of Company Stock subject to Awards
granted to a Nonemployee Director in any consecutive twelve month period will be
$750,000.
(d)    Adjustment for Change in Capitalization.
In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Company Stock, or other property), or
any other alteration to the capital structure of the Company whether by way of
recapitalization, Company Stock split, reverse Company Stock split,
reorganization, merger, consolidation, spin-off, combination, repurchase, or
share exchange, or other similar corporate transaction or event, makes an
adjustment appropriate in order to prevent dilution or enlargement of the rights
of Participants under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of (1)
the number and kind of shares of Company Stock which may thereafter be issued in
connection with Awards, (2) the number and kind of shares of




7

--------------------------------------------------------------------------------




Company Stock, securities or other property (including cash) issued or issuable
in respect of outstanding Awards, (3) the exercise price, grant price or
purchase price relating to any Award, and (4) the maximum number of shares
subject to Awards which may be awarded to any employee during any tax year of
the Company; provided that, with respect to Incentive Stock Options, any such
adjustment shall be made in accordance with Section 424 of the Code; and
provided further that, no such adjustment shall cause any Award hereunder which
is or could be subject to Section 409A of the Code to fail to comply with the
requirements of such section; and provided further that in no event shall the
per share exercise price of an Option or subscription price per share of an
Award be reduced to an amount that is lower than the par value of a share.
(e)    Reuse of Shares.
Except as set forth below, if any shares subject to an Award are forfeited,
cancelled, exchanged or surrendered, or if an Award terminates or expires
without a distribution of shares to the Participant, the shares of stock with
respect to such Award shall, to the extent of any such forfeiture, cancellation,
exchange, surrender, withholding, termination or expiration, again be available
for Awards under the Plan. Notwithstanding the foregoing, upon the exercise of
any Award granted in tandem with any other Awards, such related Awards shall be
cancelled to the extent of the number of shares of Company Stock as to which the
Award is exercised and such number of shares shall no longer be available for
Awards under the Plan, and upon the exercise of a Stock Appreciation Right, the
number of shares of Company Stock reserved and available for issuance under the
Plan shall be reduced by the full number of shares of Company Stock with respect
to which such award is being exercised. In addition, notwithstanding the
forgoing, the shares of stock surrendered or withheld as payment of either the
exercise price of an Option (including shares of stock otherwise underlying an
Award of a Stock Appreciation Right that are retained by the Company to account
for the appreciation base of such Stock Appreciation Right) and/or withholding
taxes in respect of an Award shall no longer be available for Awards under the
Plan.
5.
Eligibility.

The persons who shall be eligible to receive Awards pursuant to the Plan shall
be the individuals the Committee shall select from time to time, who are
employees (including officers of the Company and its Subsidiaries, whether or
not they are directors of the Company or its Subsidiaries), Nonemployee
Directors, and consultants of the Company and its Subsidiaries; provided, that
Incentive Stock Options may be granted only to employees (including officers and
directors who are also employees) of the Company or its Subsidiaries.
6.
Awards Under the Plan.

(a)    Agreement.
The Committee may grant Awards in such amounts and with such terms and
conditions as the Committee shall determine in its sole discretion, subject to
the terms and provisions of the Plan. Each Award granted under the Plan (except
an unconditional Stock Bonus) shall be evidenced by an Agreement as the
Committee may in its sole discretion deem necessary or




8

--------------------------------------------------------------------------------




desirable and unless the Committee determines otherwise, such Agreement must be
signed, acknowledged and returned by the Participant to the Company. Unless the
Committee determines otherwise, any failure by the Participant to sign and
return the Agreement within such period of time following the granting of the
Award as the Committee shall prescribe shall cause such Award to the Participant
to be null and void. By accepting an Award or other benefits under the Plan
(including participation in the Plan), each Participant, shall be conclusively
deemed to have indicated acceptance and ratification of, and consent to, all
provisions of the Plan and the Agreement.
(b)    Stock Options.
(i)    Grant of Stock Options. The Committee may grant Options under the Plan to
purchase shares of Company Stock in such amounts and subject to such terms and
conditions as the Committee shall from time to time determine in its sole
discretion, subject to the terms and provisions of the Plan. The exercise price
of the share purchasable under an Option shall be determined by the Committee,
but in no event shall the exercise price be less than the Fair Market Value per
share on the grant date of such Option. The date as of which the Committee
adopts a resolution granting an Option shall be considered the day on which such
Option is granted unless such resolution specifies a later date.
(ii)    Notwithstanding the foregoing, if the vesting condition for any Option
(other than Options excluded from the minimum vesting requirement as set forth
in Section 6(j)) relates exclusively to the passage of time and continued
employment, such time period shall not be less than 36 months, with no more than
thirty-three and one-third percent (33⅓%) of the Award vesting every 12 months
from the date of the Award, subject to Sections 7 and 8. If the vesting
condition for any Option, relates to the attainment of specified Performance
Goals, such Option shall vest over a performance period of not less than one (1)
year, subject to Sections 7 and 8.
(iii)    Each Option shall be clearly identified in the applicable Agreement as
either an Incentive Stock Option or a Nonqualified Stock Option and shall state
the number of shares of Company Stock to which the Option (and/or each type of
Option) relates.
(c)    Special Requirements for Incentive Stock Options.
(i)    To the extent that the aggregate Fair Market Value of shares of Company
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year under the Plan and any
other stock option plan of the Company shall exceed $100,000, such Options shall
be treated as Nonqualified Stock Options. Such Fair Market Value shall be
determined as of the date on which each such Incentive Stock Option is granted.




9

--------------------------------------------------------------------------------




(ii)    No Incentive Stock Option may be granted to an individual if, at the
time of the proposed grant, such individual owns (or is deemed to own under the
Code) stock possessing more than ten percent of the total combined voting power
of all classes of stock of the Company unless (A) the exercise price of such
Incentive Stock Option is at least 110 percent of the Fair Market Value of a
share of Company Stock at the time such Incentive Stock Option is granted and
(B) such Incentive Stock Option is not exercisable after the expiration of five
years from the date such Incentive Stock Option is granted.
(d)    Stock Appreciation Rights.
(i)    The Committee may grant a related Stock Appreciation Right in connection
with all or any part of an Option granted under the Plan, either at the time
such Option is granted or at any time thereafter prior to the exercise,
termination or cancellation of such Option, and subject to such terms and
conditions as the Committee shall from time to time determine in its sole
discretion, consistent with the terms and provisions of the Plan, provided,
however, that in no event shall the appreciation base of the shares of Company
Stock subject to the Stock Appreciation Right be less than the Fair Market Value
per share on the grant date of such Stock Appreciation Right. The holder of a
related Stock Appreciation Right shall, subject to the terms and conditions of
the Plan and the applicable Agreement, have the right by exercise thereof to
surrender to the Company for cancellation all or a portion of such related Stock
Appreciation Right, but only to the extent that the related Option is then
exercisable, and to be paid therefor an amount equal to the excess (if any) of
(i) the aggregate Fair Market Value of the shares of Company Stock subject to
the related Stock Appreciation Right or portion thereof surrendered (determined
as of the exercise date), over (ii) the aggregate appreciation base of the
shares of Company Stock subject to the Stock Appreciation Right or portion
thereof surrendered. Upon any exercise of a related Stock Appreciation Right or
any portion thereof, the number of shares of Company Stock subject to the
related Option shall be reduced by the number of shares of Company Stock in
respect of which such Stock Appreciation Right shall have been exercised.
(ii)    The Committee may grant unrelated Stock Appreciation Rights in such
amount and subject to such terms and conditions, as the Committee shall from
time to time determine in its sole discretion, subject to the terms and
provisions of the Plan, provided, however, that in no event shall the
appreciation base of the shares of Company Stock subject to the Stock
Appreciation Right be less than the Fair Market Value per share on the grant
date of such Stock Appreciation Right. The holder of an unrelated Stock
Appreciation Right shall, subject to the terms and conditions of the Plan and
the applicable Agreement, have the right to surrender to the Company for
cancellation all or a portion of such Stock Appreciation Right, but only to the
extent that such Stock Appreciation Right is then exercisable, and to be paid
therefor an amount equal to




10

--------------------------------------------------------------------------------




the excess (if any) of (i) the aggregate Fair Market Value of the shares of
Company Stock subject to the Stock Appreciation Right or portion thereof
surrendered (determined as of the exercise date), over (ii) the aggregate
appreciation base of the shares of Company Stock subject to the Stock
Appreciation Right or portion thereof surrendered.
(iii)    The grant or exercisability of any Stock Appreciation Right shall be
subject to such conditions as the Committee, in its sole discretion, shall
determine, subject to the terms and conditions of the Plan.
(iv)    Notwithstanding the foregoing, if the vesting condition for any Stock
Appreciation Right (other than Stock Appreciation Rights excluded from the
minimum vesting requirement as set forth in Section 6(j)) relates exclusively to
the passage of time and continued employment, such time period shall not be less
than 36 months, with no more than thirty-three and one-third percent (33⅓%) of
the Award vesting every 12 months from the date of the Award, subject to
Sections 7 and 8. If the vesting condition for any Stock Appreciation Right
relates to the attainment of specified Performance Goals, such Stock
Appreciation Right shall vest over a performance period of not less than one (1)
year, subject to Sections 7 and 8.
(e)    Restricted Stock and Stock Bonus.
(i)    The Committee may grant Restricted Stock awards, alone or in tandem with
other Awards under the Plan, subject to such restrictions, terms and conditions,
as the Committee shall determine in its sole discretion and as shall be
evidenced by the applicable Agreements. The vesting of a Restricted Stock award
granted under the Plan may be conditioned upon the completion of a specified
period of service with the Company or any Subsidiary, upon the attainment of
specified performance goals, and/or upon such other criteria as the Committee
may determine in its sole discretion, subject to the terms and conditions of the
Plan.
(ii)    Notwithstanding the foregoing, if the vesting condition for any Full
Value Award (including an Award of Restricted Stock, but other than any Full
Value Awards excluded from the minimum vesting requirement as set forth in
Section 6(j)) relates exclusively to the passage of time and continued
employment, such time period shall not be less than 36 months, with no more than
thirty-three and one-third percent (33⅓%) of the Award vesting every 12 months
from the date of the Award, subject to Sections 7 and 8. If the vesting
condition for any Full Value Award (including Award of Restricted Stock) relates
to the attainment of specified Performance Goals, such Full Value Award shall
vest over a performance period of not less than one (1) year, subject to
Sections 7 and 8.
(iii)    Each Agreement with respect to a Restricted Stock award shall set forth
the amount (if any) to be paid by the Participant with respect to




11

--------------------------------------------------------------------------------




such Award and when and under what circumstances such payment is required to be
made.
(iv)    The Committee may, upon such terms and conditions as the Committee
determines in its sole discretion, provide that a certificate or certificates
representing the shares underlying a Restricted Stock award shall be registered
in the Participant's name and bear an appropriate legend specifying that such
shares are not transferable and are subject to the provisions of the Plan and
the restrictions, terms and conditions set forth in the applicable Agreement, or
that such certificate or certificates shall be held in escrow by the Company on
behalf of the Participant until such shares become vested or are forfeited.
Except as provided in the applicable Agreement, no shares underlying a
Restricted Stock award may be assigned, transferred, or otherwise encumbered or
disposed of by the Participant until such shares have vested in accordance with
the terms of such Award.
(v)    If and to the extent that the applicable Agreement may so provide, a
Participant shall have the right to vote and receive dividends on the shares
underlying a Restricted Stock award granted under the Plan. Unless otherwise
provided in the applicable Agreement, any stock received as a dividend on or in
connection with a stock split of the shares underlying a Restricted Stock award
shall be subject to the same restrictions as the shares underlying such
Restricted Stock award.
(vi)    The Committee may grant Stock Bonus awards, alone or in tandem with
other Awards under the Plan, subject to such terms and conditions as the
Committee shall determine in its sole discretion and as may be evidenced by the
applicable Agreement.
(f)    Performance Awards.
(i)    The Committee may grant Performance Awards, alone or in tandem with other
Awards under the Plan, to acquire shares of Company Stock in such amounts and
subject to such terms and conditions as the Committee shall from time to time in
its sole discretion determine, subject to the terms of the Plan. To the extent
necessary to satisfy the short-term deferral exception to Section 409A of the
Code, unless the Committee shall determine otherwise, the Performance Awards
shall provide that payment shall be made within 2½ months after the end of the
year in which the Participant has a legally binding vested right to such award.
(ii)    In the event that the Committee grants a Performance Award or other
Award (other than Nonqualified Stock Option or Incentive Stock Option or a Stock
Appreciation Right) that is intended to constitute qualified performance-based
compensation within the meaning Section 162(m) of the Code, the following rules
shall apply (as such rules may be modified by the




12

--------------------------------------------------------------------------------




Committee to conform with Section 162(m) of the Code and the Treasury
Regulations thereunder as may be in effect from time to time, and any
amendments, revisions or successor provisions thereto): (a) payments under the
Performance Award shall be made solely on account of the attainment of one or
more objective performance goals established in writing by the Committee not
later than 90 days after the commencement of the period of service to which the
Performance Award relates (but in no event after 25 percent of the period of
service has elapsed); (b) the performance goal(s) to which the Performance Award
relates may be based on one or more of the following business criteria applied
to the Participant and/or a business unit or the Company and/or a Subsidiary:
(1) stock appreciation (including, without limitation, total shareholder return
and compounded annual growth rate); (2) net revenues; (3) return on total
shareholders’ equity; (4) earnings per share of Company Stock; (5) net income
(before or after taxes); (6) return on assets (gross or net), return on
investment, return on capital or return on equity; (7) earnings from continuing
operations; levels of expense, cost or liability; (8) earnings before all or any
interest, taxes, depreciation and/or amortization ("EBIT", "EBITA" or "EBITDA");
(9) inventory goals; (10) market share; (11) cost reduction goals; (12) business
development goals (including without limitation regulatory submissions, product
launches and other business development-related opportunities); (13) customer
satisfaction goals; (14) employee satisfaction or employee engagement goals;
(15) identification or consummation of investment opportunities or completion of
specified projects in accordance with corporate business plans, including
strategic mergers, acquisitions or divestitures; (16) entry into new markets
(either geographically or by business unit); (17) meeting specified market
penetration or value added goals; (18) development of new technologies
(including patent application or issuance goals); (19) cash flow, free cash
flow, cash flow return on investment (discounted or otherwise), net cash
provided by operations, or cash flow in excess of cost of capital; (20) tax
efficiency metrics; (21) any combination of, or a specified increase or decrease
of one or more of the foregoing over a specified period; and (22) such other
criteria as the shareholders of the Company may approve; in each case as
applicable, as determined in accordance with generally accepted accounting
principles; and (c) once granted, the Committee may not have discretion to
increase the amount payable under such Award, provided, however, that whether or
not an Award is intended to constitute qualified performance-based compensation
within the meaning of Section 162(m) of the Code, the Committee, to the extent
provided by the Committee at the time the Award is granted or as otherwise
permitted under Section 162(m) of the Code, shall have the authority to make
appropriate adjustments in performance goals under an Award to reflect the
impact of extraordinary items not reflected in such goals. For purposes of the
Plan, extraordinary items shall be defined as (1) any profit or loss
attributable to acquisitions or dispositions of stock or assets, (2) any changes
in accounting standards that may be required or permitted by the Financial
Accounting Standards Board or adopted by the Company after the goal is
established, (3) all items of gain, loss or expense for the year related to




13

--------------------------------------------------------------------------------




restructuring charges for the Company, (4) all items of gain, loss or expense
for the year determined to be unusual in nature or infrequent in occurrence or
related to the disposal of a segment of a business, (5) all items of gain, loss
or expense for the year related to discontinued operations that do not qualify
as a segment of a business as defined in APB Opinion No. 30, and (6) such other
items as may be prescribed by Section 162(m) of the Code and the Treasury
Regulations thereunder as may be in effect from time to time, and any
amendments, revisions or successor provisions and any changes thereto. The
Committee shall, prior to making payment under any award under this Section
6(f), certify in writing that all applicable performance goals have been
attained. Notwithstanding anything to the contrary contained in the Plan or in
any applicable Agreement, no dividends or dividend equivalents will be paid with
respect to unvested Performance Awards.
(g)    Other Stock-or Cash-Based Awards.
(i)    The Committee is authorized to grant Awards to Participants in the form
of Other Stock-Based Awards or Other Cash-Based Awards, as deemed by the
Committee to be consistent with the purposes of the Plan. To the extent
necessary to satisfy the short-term deferral exception to Section 409A of the
Code, unless the Committee shall determine otherwise, the awards shall provide
that payment shall be made within 2½ months after the end of the year in which
the Participant has a legally binding vested right to such award. With respect
to Other Cash-Based Awards intended to qualify as performance based compensation
under Section 162(m) of the Code, (i) the maximum value of the aggregate payment
that any Participant may receive with respect to any such Other Cash-Based Award
that is an Annual Incentive Award is $5,000,000, (ii) the maximum value of the
aggregate payment that any Participant may receive with respect to any such
Other Cash-Based Award that is a Long Term Incentive Award is the amount set
forth in clause (i) above multiplied by a fraction, the numerator of which is
the number of months in the performance period and the denominator of which is
twelve, and (iii) such additional rules set forth in Section 6(f) applicable to
Awards intended to qualify as performance-based compensation under Section
162(m) shall apply. The Committee may establish such other rules applicable to
the Other Stock- or Cash-Based Awards to the extent not inconsistent with
Section 162(m) of the Code.
(h)    Exercisability of Awards; Cancellation of Awards in Certain Cases.
(i)    Except as hereinafter provided, each Agreement with respect to an Option
or Stock Appreciation Right shall set forth the period during which and the
conditions subject to which the Option or Stock Appreciation Right evidenced
thereby shall be exercisable, and each Agreement with respect to a Restricted
Stock award, Stock Bonus award, Performance Award or other Award shall set forth
the period after which and the conditions subject to which amounts




14

--------------------------------------------------------------------------------




underlying such Award shall vest or be deliverable, all such periods and
conditions to be determined by the Committee in its sole discretion.
(ii)    Except as provided in Section 7(d) hereof, no Option or Stock
Appreciation Right may be exercised and no shares of Company Stock underlying
any other Award under the Plan may vest or become deliverable more than ten (10)
years after the date of grant (the “Stated Expiration Date”).
(iii)    Except as provided in Section 7 hereof, no Option or Stock Appreciation
Right may be exercised and no ordinary shares underlying any other Award under
the Plan may vest or become deliverable unless the Participant is at such time
in the employ (for Participants who are employees) or service (for Participants
who are Nonemployee Directors or consultants) of the Company or a Subsidiary (or
a company, or a parent or subsidiary company of such company, issuing or
assuming the relevant right or award in a Change in Control) and has remained
continuously so employed or in service since the relevant date of grant of the
Award.
(iv)    An Option or Stock Appreciation Right shall be exercisable by the filing
of a written notice of exercise or a notice of exercise in such other manner
with the Company, on such form and in such manner as the Committee shall in its
sole discretion prescribe, and by payment in accordance with Section 6(i)
hereof.
(v)    Unless the applicable Agreement provides otherwise, the “Option exercise
date” and the “Stock Appreciation Right exercise date” shall be the date that
the written notice of exercise, together with payment, are received by the
Company.
(i)    Payment of Award Price.
(i)    Unless the applicable Agreement provides otherwise or the Committee in
its sole discretion otherwise determines, any written notice of exercise of an
Option or Stock Appreciation Right must be accompanied by payment of the full
Option or Stock Appreciation Right exercise price.
(ii)    Payment of the Option exercise price and of any other payment required
by the Agreement to be made pursuant to any other Award shall be made in any
combination of the following: (a) by certified or official bank check payable to
the Company (or the equivalent thereof acceptable to the Committee), (b) with
the consent of the Committee in its sole discretion, by personal check (subject
to collection) which may in the Committee's discretion be deemed conditional,
and/or (c) unless otherwise provided in applicable agreement, and as permitted
by the Committee and subject to applicable law, on a net-settlement basis with
the Company withholding the amount of ordinary shares sufficient to cover the
exercise price and tax withholding obligation. Payment in




15

--------------------------------------------------------------------------------




accordance with clause (a) of this Section 6(i)(ii) may be deemed to be
satisfied, if and to the extent that the applicable Agreement so provides or the
Committee permits, by delivery to the Company of an assignment of a sufficient
amount of the proceeds from the sale of Company Stock to be acquired pursuant to
the Award to pay for all of the Company Stock to be acquired pursuant to the
Award and an authorization to the broker or selling agent to pay that amount to
the Company and to effect such sale at the time of exercise or other delivery of
shares of Company Stock.
(j)    Minimum Vesting Requirement. Subject to Sections 7 and 8, no Award or
portion thereof shall provide for vesting prior to the first anniversary of its
date of grant; provided, however, that, notwithstanding the foregoing, Awards
that result in the issuance of an aggregate of up to 5% of the shares of Company
Stock available pursuant to Section 4(a) may be granted under the Plan without
regard to such minimum vesting provision.
7.
Termination of Service.

(a)    Unless the applicable Agreement provides otherwise or the Committee in
its sole discretion determines otherwise, upon termination of a Participant's
service to (or in the case of an Incentive Stock Option, the Participant’s
employment with) the Company and its Subsidiaries by the Company or its
Subsidiary for Cause (or in the case of a Nonemployee Director upon such
Nonemployee Director's failure to be renominated as Nonemployee Director of the
Company), the portions of outstanding Options and Stock Appreciation Rights
granted to such Participant that are exercisable as of the date of such
termination of service shall remain exercisable, and any payment or notice
provided for under the terms of any other outstanding Award as respects the
portion thereof that is vested as of the date of such termination of service,
may be given, for a period of thirty (30) days from and including the date of
termination service (and shall thereafter terminate). All portions of
outstanding Options or Stock Appreciation Rights granted to such Participant
which are not exercisable as of the date of such termination of service, and any
other outstanding Award which is not vested as of the date of such termination
of service shall terminate upon the date of such termination of service.
(b)    Unless the applicable Agreement provides otherwise or the Committee in
its sole discretion determines otherwise, upon termination of the Participant's
service to (or in the case of an Incentive Stock Option, the Participant’s
employment with) the Company and its Subsidiaries for any reason other than as
described in subsection (a), (c), (d) or (e) hereof, the portions of outstanding
Options and Stock Appreciation Rights granted to such Participant that are
exercisable as of the date of such termination of service shall remain
exercisable for a period of ninety (90) days (and shall terminate thereafter),
and any payment or notice provided for under the terms of any other outstanding
Award as respects the portion thereof vested as of the date of termination of
service may be given, for a period of ninety (90) days from and including the
date of termination of service (and shall terminate thereafter). All additional
portions of outstanding Options or Stock Appreciation Rights granted to such
Participant which are not exercisable as of the date of such termination of
service, and any other outstanding Award which




16

--------------------------------------------------------------------------------




is not vested as of the date of such termination of service shall terminate upon
the date of such termination of service.
(c)    Unless the applicable Agreement provides otherwise or the Committee in
its sole discretion determines otherwise, if the Participant voluntarily Retires
with the consent of the Company or the Participant's service (or in the case of
an Incentive Stock Option, the Participant’s employment) terminates due to
Disability, all outstanding Options, Stock Appreciation Rights and all other
outstanding Awards (except, in the event a Participant voluntarily Retires, with
respect to Awards (other than Options and Stock Appreciation Rights) intended to
qualify as performance-based compensation within the meaning of Section 162(m)
of the Code) granted to such Participant shall continue to vest in accordance
with the terms of the applicable Agreements. The Participant shall be entitled
to exercise each such Option or Stock Appreciation Right and to make any
payment, give any notice or to satisfy other condition under each such other
Award, in each case, for a period of one (1) year from and including the later
of (i) date such entire Award becomes vested or exercisable in accordance with
the terms of such Award and (ii) the date of Retirement, and thereafter such
Awards or parts thereof shall be canceled. Notwithstanding the foregoing, the
Committee may in its sole discretion provide for a longer or shorter period for
exercise of an Option or Stock Appreciation Right or may permit a Participant to
continue vesting under an Option, Stock Appreciation Right or Restricted Stock
award or to make any payment, give any notice or to satisfy other condition
under any other Award. The Committee may in its sole discretion, and in
accordance with Section 409A of the Code, determine (i) for purposes of the
Plan, whether any termination of service is a voluntary Retirement with the
Company's consent or is due to Disability for purposes of the Plan, (ii) whether
any leave of absence (including any short-term or long-term Disability or
medical leave) constitutes a termination of service, or a failure to have
remained continuously in service, for purposes of the Plan (regardless of
whether such leave or status would constitute such a termination or failure for
purposes of employment law), (iii) the applicable date of any such termination
of service, and (iv) the impact, if any, of any of the foregoing on Awards under
the Plan.
(d)    Unless the applicable Agreement provides otherwise or the Committee in
its sole discretion determines otherwise, if the Participant's service (or in
the case of an Incentive Stock Option, the Participant’s employment) terminates
by reason of death, or if the Participant's service terminates under
circumstances providing for continued rights under subsection (b), (c) or (e) of
this Section 7 and during the period of continued rights described in subsection
(b), (c) or (e) the Participant dies, all outstanding Options, Restricted Stock
and Stock Appreciation Rights granted to such Participant shall vest and become
fully exercisable, and any payment or notice provided for under the terms of any
other outstanding Award may be immediately paid or given and any condition may
be satisfied, by the person to whom such rights have passed under the
Participant's will (or if applicable, pursuant to the laws of descent and
distribution) for a period of one (1) year from and including the date of the
Participant's death and thereafter all such Awards or parts thereof shall be
canceled.
(e)    Unless the applicable Agreement provides otherwise or the Committee in
its sole discretion determines otherwise, upon termination of a Participant's
service to (or in the




17

--------------------------------------------------------------------------------




case of an Incentive Stock Option, the Participant’s employment with) the
Company and its Subsidiaries (i) by the Company or its Subsidiaries without
Cause (including, in case of a Nonemployee Director, the failure to be elected
as a Nonemployee Director) or (ii) by the Participant for “good reason” or any
like term as defined under any employment agreement with the Company or a
Subsidiary to which a Participant may be a party to, the portions of outstanding
Options and Stock Appreciation Rights granted to such Participant which are
exercisable as of the date of termination of service of such Participant shall
remain exercisable, and any payment or notice provided for under the terms of
any other outstanding Award as respects the portion thereof vested as of the
date of termination of service may be given, for a period of one (1) year from
and including the date of termination of service and shall terminate thereafter.
Unless the applicable Agreement provides otherwise or the Committee in its sole
discretion determines otherwise, any other outstanding Award shall terminate as
of the date of such termination of service.
(f)    Notwithstanding anything in this Section 7 to the contrary, no Option or
Stock Appreciation Right may be exercised and no shares of Company Stock
underlying any other Award under the Plan may vest or become deliverable past
the Stated Expiration Date.
8.
Effect of Change in Control.

Unless otherwise determined in an Award Agreement, in the event of a Change in
Control:
(a) With respect to each outstanding Award that is assumed or substituted in
connection with a Change in Control, in the event of a termination of a
Participant’s service to the Company without Cause during the 24-month period
following such Change in Control, on the date of such termination (i) such Award
shall become fully vested and, if applicable, exercisable, (ii) the
restrictions, payment conditions, and forfeiture conditions applicable to any
such Award granted shall lapse, and (iii) any performance conditions imposed
with respect to Awards shall be deemed to be fully achieved at target levels.
(b)     With respect to each outstanding Award that is not assumed or
substituted in connection with a Change in Control, immediately upon the
occurrence of the Change in Control, (i) such Award shall become fully vested
and, if applicable, exercisable, (ii) the restrictions, payment conditions, and
forfeiture conditions applicable to any such Award granted shall lapse, and
(iii) any performance conditions imposed with respect to Awards shall be deemed
to be fully achieved at target levels.
(c)    For purposes of this Section 8, an Award shall be considered assumed or
substituted for if, following the Change in Control, the Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change in Control except that, if the Award related to Shares, the
Award instead confers the right to receive common stock of the acquiring entity.
(d)    Notwithstanding any other provision of the Plan, (i) in the event of a
Change in Control, except as would otherwise result in adverse tax consequences
under Section




18

--------------------------------------------------------------------------------




409A of the Code, the Board may, in its sole discretion, provide that each Award
shall, immediately upon the occurrence of a Change in Control, be cancelled in
exchange for a payment in cash or securities in an amount equal to (x) the
excess of the consideration paid per Share in the Change in Control over the
exercise or purchase price (if any) per Share subject to the Award multiplied by
(y) the number of Shares granted under the Award and (ii) with respect to any
Award that constitutes a deferral of compensation subject to Section 409A of the
Code, in the event of a Change in Control that does not constitute a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company under Section 409A(a)(2)(A)(v)
of the Code and regulations thereunder, such Award shall be settled in
accordance with its original terms or at such earlier time as permitted by
Section 409A of the Code.
9.
Miscellaneous.

(a)    Agreements evidencing Awards under the Plan shall contain such other
terms and conditions, not inconsistent with the Plan, as the Committee may
determine in its sole discretion, including penalties for the commission of
competitive acts or other actions detrimental to the Company. Notwithstanding
any other provision hereof, the Committee shall have the right at any time to
deny or delay a Participant's exercise of Options if such Participant is
reasonably believed by the Committee (i) to be engaged in material conduct
adversely affecting the Company or (ii) to be contemplating such conduct, unless
and until the Committee shall have received reasonable assurance that the
Participant is not engaged in, and is not contemplating, such material conduct
adverse to the interests of the Company.
(b)    Participants are and at all times shall remain subject to the trading
window policies adopted by the Company from time to time throughout the period
of time during which they may exercise Options, Stock Appreciation Rights or
sell shares of Company Stock acquired pursuant to the Plan.
(c)    Notwithstanding any other provision of this Plan, (a) the Company shall
not be obliged to issue any shares pursuant to an Award unless at least the par
value of such newly issued share has been fully paid in advance in accordance
with applicable law (which requirement may mean the holder of an Award is
obliged to make such payment) and (b) the Company shall not be obliged to issue
or deliver any shares in satisfaction of Awards until all legal and regulatory
requirements associated with such issue or delivery have been complied with to
the satisfaction of the Committee.
(d)    Awards shall be subject to any compensation recovery policy adopted by
the Company from time to time, including, without limitation, policies adopted
to comply with applicable law.
10.
No Special Employment Rights; No Right to Award.

(a)    Nothing contained in the Plan or any Agreement shall confer upon any
Participant any right with respect to the continuation of employment or service
by the Company or interfere in any way with the right of the Company, subject to
the terms of any separate




19

--------------------------------------------------------------------------------




employment agreement to the contrary, at any time to terminate such employment
or service or to increase or decrease the compensation of the Participant.
(b)    No person shall have any claim or right to receive an Award hereunder.
The Committee's granting of an Award to a Participant at any time shall neither
require the Committee to grant any other Award to such Participant or other
person at any time or preclude the Committee from making subsequent grants to
such Participant or any other person.
11.
Securities Matters.

(a)    The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of any interests in the Plan or any shares of
Company Stock to be issued hereunder or to effect similar compliance under any
state laws. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to cause to be issued or delivered any certificates evidencing
shares of Company Stock pursuant to the Plan unless and until the Company is
advised by its counsel that the issuance and delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Company Stock are
traded. The Committee may require, as a condition of the issuance and delivery
of certificates evidencing shares of Company Stock pursuant to the terms hereof,
that the recipient of such shares make such agreements and representations, and
that such certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable.
(b)    The transfer of any shares of Company Stock hereunder shall be effective
only at such time as counsel to the Company shall have determined that the
issuance and delivery of such shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which shares of Company Stock are traded. The Committee may, in its
sole discretion, defer the effectiveness of any transfer of shares of Company
Stock hereunder in order to allow the issuance of such shares to be made
pursuant to registration or an exemption from registration or other methods for
compliance available under federal or state securities laws. The Committee shall
inform the Participant in writing of its decision to defer the effectiveness of
a transfer. During the period of such deferral in connection with the exercise
of an Award, the Participant may, by written notice, withdraw such exercise and
obtain the refund of any amount paid with respect thereto.
12.
Withholding Taxes.

(a)    Whenever cash is to be paid pursuant to an Award, the Company shall have
the right to deduct therefrom an amount sufficient to satisfy any federal, state
and local withholding tax requirements related thereto.
(b)    Whenever shares of Company Stock are to be delivered pursuant to an
Award, the Company shall have the right to require the Participant to remit to
the Company in cash an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto. With the approval of the Committee
and subject to applicable law, a Participant may satisfy the foregoing
requirement by electing to have the Company withhold from delivery




20

--------------------------------------------------------------------------------




shares of Company Stock having a value equal to the minimum amount of tax
required to be withheld or such other amount that will not cause adverse
accounting consequences for the Company and is permitted under applicable
withholding rules promulgated by the Internal Revenue Service or another
applicable governmental entity. Such shares shall be valued at their Fair Market
Value on the date of which the amount of tax to be withheld is determined.
Fractional share amounts shall be settled in cash. Such a withholding election
may be made with respect to all or any portion of the shares to be delivered
pursuant to an Award.
13.
Non-Competition and Confidentiality.

By accepting Awards and as a condition to the exercise of Awards and the
enjoyment of any benefits of the Plan, including participation therein, each
Participant agrees to be bound by and subject to non-competition,
confidentiality and invention ownership agreements acceptable to the Committee
or any officer or director to whom the Committee elects to delegate such
authority.
14.
Notification of Election Under Section 83(b) of the Code.

If any Participant shall, in connection with the acquisition of shares of
Company Stock under the Plan, make the election permitted under Section 83(b) of
the Code, such Participant shall notify the Company of such election within 10
days of filing notice of the election with the Internal Revenue Service.
15.
Amendment or Termination of the Plan.

The Board of Directors or the Committee may, at any time, suspend or terminate
the Plan or revise or amend it in any respect whatsoever; provided, however,
that the requisite shareholder approval shall be required if and to the extent
the Board of Directors or Committee determines that such approval is appropriate
or necessary for purposes of satisfying Sections 162(m) or 422 of the Code or
Rule 16b-3 or other applicable law. Awards may be granted under the Plan prior
to the receipt of such shareholder approval of the Plan but each such grant
shall be subject in its entirety to such approval and no Award may be exercised,
vested or otherwise satisfied prior to the receipt of such approval. No
amendment or termination of the Plan may, without the consent of a Participant,
adversely affect the Participant's rights under any outstanding Award.
16.
Transfers Upon Death; Nonassignability.

(a)    A Participant may file with the Committee a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, upon the death of a Participant, outstanding Awards
granted to such Participant may be exercised only by the executor or
administrator of the Participant's estate or by a person who shall have acquired
the right to such exercise by will or by the laws of descent and distribution.
No transfer of an Award by will or the laws of descent and distribution shall be
effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and with a copy of the will and/or such evidence as
the Committee may deem necessary to establish the validity of




21

--------------------------------------------------------------------------------




the transfer and an agreement by the transferee to comply with all the terms and
conditions of the Award that are or would have been applicable to the
Participant and to be bound by the acknowledgments made by the Participant in
connection with the grant of the Award.
(b)    During a Participant's lifetime, the Committee may, in its discretion,
pursuant to the provisions set forth in this clause (b), permit the transfer,
assignment or other encumbrance of an outstanding Option unless such Option is
an Incentive Stock Option and the Committee and the Participant intends that it
shall retain such status. Subject to the approval of the Committee and to any
conditions that the Committee may prescribe, a Participant may, upon providing
written notice to the General Counsel of the Company, elect to transfer any or
all Options granted to such Participant pursuant to the Plan to members of his
or her immediate family, including, but not limited to, children, grandchildren
and spouse or to trusts for the benefit of such immediate family members or to
partnerships in which such family members are the only partners; provided,
however, that no such transfer by any Participant may be made in exchange for
consideration. Any such transferee must agree, in writing, to be bound by all
provisions of the Plan.
17.
Effective Date and Term of Plan.

The Plan shall become effective on the Effective Date, but the Plan shall be
subject to the requisite approval of the shareholders of the Company. In the
absence of such approval, such Awards shall be null and void. Unless earlier
terminated by the Board of Directors, the right to grant Awards under the Plan
shall terminate on the tenth anniversary of the Effective Date. Awards
outstanding at Plan termination shall remain in effect according to their terms
and the provisions of the Plan.
18.
Applicable Law.

Except to the extent preempted by any applicable federal law, the Plan shall be
construed and administered in accordance with the laws of the State of Delaware,
without reference to its principles of conflicts of law.
19.
Participant Rights.

(a)    No Participant shall have any claim to be granted any award under the
Plan, and there is no obligation for uniformity of treatment for Participants.
Except as provided specifically herein, a Participant or a transferee of an
Award shall have no rights as a shareholder with respect to any shares covered
by any award until the date of the issuance of a Company Stock certificate to
him or her for such shares.
(b)    Determinations by the Committee under the Plan relating to the form,
amount and terms and conditions of grants and Awards need not be uniform, and
may be made selectively among persons who receive or are eligible to receive
grants and awards under the Plan, whether or not such persons are similarly
situated.
20.
Unfunded Status of Awards.





22

--------------------------------------------------------------------------------




The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Agreement shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.
21.
No Fractional Shares.

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
22.
Interpretation.

The Plan is designed and intended to the extent applicable, to comply with
Section 162(m) of the Code, and to provide for grants and other transactions
which are exempt under Rule 16b-3, and all provisions hereof shall be construed
in a manner to so comply. Awards under the Plan are intended to comply with Code
Section 409A to the extent subject thereto and the Plan and all Awards shall be
interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
effective date of the Plan. Notwithstanding any provision in the Plan to the
contrary, no payment or distribution under this Plan that constitutes an item of
deferred compensation under Code Section 409A and becomes payable by reason of a
Participant’s termination of employment or service with the Company will be made
to such Participant until such Participant’s termination of employment or
service constitutes a “separation from service” (as defined in Code Section
409A). For purposes of this Plan, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
Code Section 409A. If a participant is a “specified employee” (as defined in
Code Section 409A), then to the extent necessary to avoid the imposition of
taxes under Code Section 409A, such Participant shall not be entitled to any
payments upon a termination of his or her employment or service until the
earlier of: (i) the expiration of the six (6)-month period measured from the
date of such Participant’s “separation from service” or (ii) the date of such
Participant’s death. Upon the expiration of the applicable waiting period set
forth in the preceding sentence, all payments and benefits deferred pursuant to
this Section 22 (whether they would have otherwise been payable in a single lump
sum or in installments in the absence of such deferral) shall be paid to such
Participant in a lump sum as soon as practicable, but in no event later than
sixty (60) calendar days, following such expired period, and any remaining
payments due under this Plan will be paid in accordance with the normal payment
dates specified for them herein.














23